DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because the arguments do not apply to the way the references are being used in the current rejection.
Applicant amended Claims 1-4 and 7-9 to replace the term “mold” to “metal mold” and has amended Claim 1 to add the limitations of projections at the peripheral edge portions of the dimples and that the metal mold retains the dimples and projections from the final step of the method. No new matter added.
Applicant’s argument regarding the rejections under 35 U.S.C. § 103 appear to be on the following grounds: 
As to Claim 1, the primary reference, Mase (US 2012/0043044) discloses a method of surface treatment for improvement of demoldability or releasability of molded products rather than being directed to the molding of transparent molded articles as in the instant application. Moreover, the instant application solves the problem of demolding transparent articles by means of a surface treatment without adverse effects to the transparency of the article. Claim 1 has been clarified to be different from Mase by the limitation of a metal mold employed to mold the transparent molded article.
Mase discloses a method that improves releaseability by formation of protrusions on the periphery of the dimples formed from the surface treatment by subsequent polishing and removing of the irregular peaks at the periphery of the dimples. The present invention discloses no such flattening of the convex peaks which remain as they are.  Moreover, Mase teaches three surface treatments since the second surface treatment is followed by the subsequent polishing or removal of the convex irregularities previously formed by the second blasting process, whereas the instant invention discloses a first and final surface treatment which forms the dimples not requiring further polishing or flattening. 

The secondary references, Murakami ((US 2009/0267270) and Hirano (US 2012/0052194) do not disclose or suggest a mold for molding transparent molded products. Murakami’s embossing roll is used for molding opaque molded products and the object treated in Murakami is not a metal mold and the dimple (embossing) formation is completely different because of the material difference. Hirano discloses two surface treatments whereby the second dimple is smaller than the first dimple and the first dimple diameters significantly exceed the range of the equivalent diameter of the dimples specified in the Formula 1 of Claim 1 of the present invention. Therefore, it is impossible to conceive the configuration of Claim 1 of the present invention by the combination of Mase, Murakami and Hirano. 
These arguments are not persuasive for the following reasons: 
Examiner continues to maintain that the formula provides an optimum range of these equivalent diameters, however, there is no distinguishing structure whereby there would be a nexus between that structure and the range of diameters obtained from the formula.  Moreover, Applicant’s argument that the objective of the present invention is to impart transparency to resin molded articles as opposed to the objective to the Mase reference ignores that the Mase reference discloses structure that meets the disclosed structure of the instant case.  Moreover, Applicant’s argument that limiting the mold material to metal only and that the relationship of hardness of the metal to the dimple equivalent diameter is a limitation, Examiner maintains the secondary reference Hirano teaches or suggests this relationship and meets this limitation of Claim 1. As to Applicant’s argument that the dimples formed on the finished surface by the surface treatment method of Mase exceeds the upper limit of the dimple diameter defined by the formula of Claim 1 of the instant case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the range of dimple diameters of the instant case since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have 
As to Applicant’s argument that a person of ordinary skill in the art would not be motivated from Mase to treat the surface of the mold for imparting transparency and de-moldability to the resin molded articles because Mase improves the de-moldability by forming a “flat portion” while the instant case achieves improved de-moldability by a range of equivalent diameters defined by Formula 1 in Claim 1, the Examiner maintains that there is no teaching away from using a two-step system where Mase clearly discloses methods include ejecting spherical particles (paragraph [0009]) to create spherical dimples with a predetermined diameter (Fig. 1C paragraphs [0072]-[0074] where hemispherical recesses are formed as shown in Fig. 1C, and where recesses having sharp bottoms are formed as shown in Fig. 2C, and show that excellent demoldability is exhibited, such that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that it would not be obvious for one with ordinary skill in the art to combine the references of Mase, Murakami and Hirano, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2012/0043044) in view of Murakami (US 2009/0267270) and further in view of Hirano (US 2012/0052194).
Regarding Claim 1, Mase teaches a method of treating a surface of a mold (abstract paragraph [0043]) the method comprising: ejecting substantially spherical ejection particles against a surface of a mold so as to bombard the surface (Fig. 1B, paragraphs [0009] [0024]); and forming dimples (paragraphs [0009] [0066] hemispherical recesses).
 However, while Mase does disclose from experimentation (Fig. 1C paragraph [0066]) that dimples (hemispherical recesses) are formed with an opening diameter R from 10 µm to 150 µm (paragraph [0066]) using a disclosed surface treatment method (paragraph [0042]), Mase does not disclose that the treated mold  is a metal mold nor that it will be used to mold a transparent resin nor does Mase disclose that this ejection of substantially spherical particles is as a final step of the method but discloses an intermediate step followed by a third blasting to remove protrusions and peaks, nor does Mase disclose that the diameter of the dimples or hemispherical recesses have an equivalent range that satisfies a condition that is defined by the formula recited in Claim 1: an equivalent diameter in a range that satisfies a condition defined by the following formula: 1 + 3.3e-H/230 </= W </=1.5 + 8.9eH/630 wherein W is an equivalent diameter (pm) of the dimples and H is a base metal hardness (Hv) of the mold (see analysis of formula 1 below).
In the same field of endeavor, Murakami teaches a process for producing a film with a concavo-convex pattern by using an embossed roll on a transparent film (abstract) whereby this embossing roll 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mase to incorporate the teachings of Murakami whereby a method of surface treating the surface of a mold comprises the ejection of substantially spherical particles to form dimples with a range of diameters would also include that this surface treatment process could be used on a roll or mold to obtain the formation of dimples (concavo-convex) for molding a transparent molded article made of transparent resin. One with ordinary skill in the art would be motivated to use this surface treatment on molding transparent resin because it is important for the mold to have a concavo-convex pattern, which is uniform within the necessary area and provides the intended optical function (paragraph [0005]). However, Murakami does not disclose that the ejection of the substantially spherical particles is a final step of the method or the formation of dimples with a range of equivalent diameters that is conditional on the base metal hardness of the mold nor that the metal mold retains dimples and projections from the final step. 
In the same field of endeavor, Hirano discloses that the ejection of the substantially spherical particles (paragraphs [0017] [0018]) is a final step of a method (abstract where a step (A) and (B) are disclosed including possible step (B) = only second and smaller dimples) for the formation of dimples (Figs. 4 [3]) with a range of equivalent diameters that is conditional on the base metal hardness of the mold (paragraph [0014] method forms in step B the second dimples on the surface of the cavity by having second particles, which have smaller diameters than those of the first particles, and which have a hardness that is higher than that of the die for casting). Moreover, Hirano teaches that the mold (abstract) retains the dimples and projections from the final step of the method (Figs. 1, 3 paragraph [0014]) and the mold material can be metal (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mase and Murakami to incorporate the teaching of 
As to the formula of Claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form dimples with an equivalent diameter in a range that satisfies a condition defined by the formula in Claim 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to form dimples with an equivalent diameter in a range that satisfies a condition which relates an equivalent diameter of the dimples and a base metal hardness of the mold because a method of surface texturing that highly controls the sizes, depths, or shapes of concavo-convex shapes (see paragraph [0011]) reduces defects such as scoring and facilitates the uniform release of the article (paragraphs [0005] [0006]).
Regarding Claim 2, the combination of Mase, Murakami and Hirano disclose all the limitations of Claim1 and Hirano further discloses that the surface treatment method of a metal mold for molding a transparent molded article made of transparent resin as taught by Mase, Murakami and Hirano, can also include the depth in a range conditional on the hardness of the mold base metal (paragraph [0038]) however, Hirano does not disclose a formula wherein the dimples are formed with a depth in a range satisfying a condition defined by the following formula (formula 2): 0.01 + 0.2-H/230 </= D </= 0.05 + 0.4e-H/320   wherein D is a depth (pm) of the dimples and H is a hardness of mold base metal (Hv).
As to the formula of Claim 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form dimples with an equivalent diameter in a range that satisfies a condition defined by the formula in Claim 2, since it has been held that where the general conditions of a 
Regarding Claim 3, the combination of Mase, Murakami and Hirano discloses all the limitations of Claim 1 and Mase discloses  that the dimples are Page 3 of 8 Preliminary Amendment dated: February 6, 2018formed by ejecting the ejection particles used to surface treat a mold for molding a transparent molded article having a range of average particle diameter of from 1 µm to 50 µm  (paragraph [0065]) at an ejection pressure of  0.6 MPa  (paragraph [0075] see Comparative Example above) such that a surface area formed with the dimples is such that a coverage or percentage of the area of the surface of the mold covered by dents is from 60% to 150% preferably, from 60% to 100%, while Murakami discloses the ejection particles having a median diameter not greater than 20 pm at an ejection pressure of from 0.01 MPa to 0.6 MPa (paragraph [0049]) such that a surface area formed with the dimples is not less than 50% of a surface area of the mold surface (paragraph [0051] roll may be embossed over entire surface). Murakami (paragraph [0125]) and Hirano (paragraph [0031]) both teach that the mold can be made of metal.
Regarding Claim 4, the combination of Mase, Murakami and Hirano discloses all the limitations of Claim 1 and Murakami further discloses molding a transparent molded article made of transparent resin wherein the ejection particles are ejected against a surface of a mold having a surface roughness adjusted to an Ra of 0.3 pm or less (paragraph [0247]). Murakami (paragraph [0125]) and Hirano (paragraph [0031]) both teach that the mold can be made of metal.
Regarding Claim 7, the combination of Mase, Murakami and Hirano discloses all the limitations of Claim 2 and Murakami further discloses that the molding of a transparent molded article made of transparent resin wherein the dimples are formed by ejecting the ejection particles having a median diameter not greater than 20 pm at an ejection pressure of from 0.01 MPa to 0.6 MPa (paragraph [0049])  such that a surface area formed with the dimples is not less than 50% of a surface area of the mold 
Regarding Claim 8, the combination of Mase, Murakami and Hirano discloses all the limitations of Claim 2 and Murakami further discloses  molding a transparent molded article made of transparent resin wherein the ejection particles are ejected against a surface of a mold having a surface roughness adjusted to an Ra of 0.3 pm or less (paragraph [0247]). Murakami (paragraph [0125]) and Hirano (paragraph [0031]) both teach that the mold can be made of metal.
Regarding Claim 9, the combination of Mase, Murakami and Hirano discloses all the limitations of Claim 3 and Murakami further discloses  molding a transparent molded article made of transparent resin wherein the ejection particles are ejected against a surface of a mold having a surface roughness adjusted to an Ra of 0.3 pm or less (paragraph [0247]). Murakami (paragraph [0125]) and Hirano (paragraph [0031]) both teach that the mold can be made of metal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742